Federated Clover Value Fund II Primary Shares Service Shares A Portfolio of Federated Insurance Series SUPPLEMENT TO PROSPECTUSES DATED APRIL 30, 2009. Under the heading entitled “Portfolio Management Information”, please add the following biography of Stephen Gutch: Stephen K. Gutch Mr. Gutch has been the Fund’s portfolio manager since August 2009.He is Vice President of the Fund’s adviser.He is jointly responsible for the day-to-day management of the Fund and develops investment strategy for the Fund.Mr. Gutch also leads the research team that provides fundamental coverage across markets.Prior to joining Federated, Mr.
